            Case 1:20-cv-08053-VSB Document 1 Filed 09/29/20 Page 1 of 20




LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
148 West 24th Street, 8th Floor
New York, NY 10011
(212) 465-1180
Attorneys for Plaintiff, FLSA Collective Plaintiffs,
and the Class

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


NOE GALVEZ RAMIREZ, on behalf of himself, FLSA                  Case No.:
Collective Plaintiffs and Class Members,

                                              Plaintiff,        CLASS AND COLLECTIVE
                                                                ACTION COMPLAINT
                               -against-

COLUMBUS RESTAURANT FUND IV, LLC,
d/b/a PORTER HOUSE NEW YORK,                                    JURY TRIAL DEMANDED
and MICHAEL LOMONACO,

                                              Defendants.


                                            COMPLAINT

       Plaintiff, NOE GALVEZ RAMIREZ (hereinafter, “Plaintiff”), on behalf of himself and all

others similarly situated, by and through his undersigned attorney, hereby files this Class and

Collective Action Complaint against Defendants, COLUMBUS RESTAURANT FUND IV, LLC

d/b/a, PORTER HOUSE NEW YORK (the “Corporate Defendant”), and MICHAEL

LOMONACO (“Individual Defendant,” and together with Corporate Defendant, “Defendants”)

and states as follows:

                                           INTRODUCTION

       1.       Plaintiff alleges, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C.

§§201 et. seq. (“FLSA”), that he is entitled to recover from Defendants: (1) unpaid wages due to
            Case 1:20-cv-08053-VSB Document 1 Filed 09/29/20 Page 2 of 20




time-shaving, (2) liquidated damages, and (3) attorneys’ fees and costs.

       2.       Plaintiff further alleges that, pursuant to the New York Labor Law (“NYLL”), he

is entitled to recover from Defendants: (1) unpaid wages due to time-shaving, (2) liquidated

damages, (3) statutory penalties, and (4) attorneys’ fees and costs.

       3.       Plaintiff alleges that, pursuant to New York State Human Rights Law, New York

Executive Law § 296, (“NYSHRL”) Plaintiff is entitled to recover from Defendants for

discrimination based on his disability: (1) back pay, (2) front pay, (3) compensatory damages, (4)

punitive damages and (5) attorneys’ fees and costs.

       4.       Plaintiff further alleges that, pursuant to New York City Human Rights Law,

Administrative Code of the City of New York § 8-107, (“NYCHRL”) Plaintiff is entitled to recover

from Defendants for discrimination based on his disability: (1) back pay, (2) front pay, (3)

compensatory damages, (4) punitive damages and (5) attorneys’ fees and costs.

                                JURISDICTION AND VENUE

       5.       This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b),

28U.S.C. §§1331, 1337 and 1343, and has supplemental jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. §1367.

       6.       Venue is proper in the Southern District pursuant to 28 U.S.C. §1391.

                                            PARTIES

       7.       At all times relevant herein, Plaintiff NOE GALVEZ RAMIREZ was and is a

resident of the State of New York, New York County.

       8.       At all times relevant herein, Defendant COLUMBUS RESTAURANT FUND IV,

LLC d/b/a, PORTER HOUSE NEW YORK was and is a Delaware limited-liability company duly

registered with and doing business by virtue of the laws of the State of New York, and having its
            Case 1:20-cv-08053-VSB Document 1 Filed 09/29/20 Page 3 of 20




principal place of business at 10 Columbus Circle, 4th Floor, New York, New York.

       9.       Individual Defendant MICHAEL LOMONACO exercises operational control as it

relates to all employees including Plaintiff. Individual Defendant MICHAEL LOMONACO

exercise the power to (and also delegates to managers and supervisors the power to) fire and hire

employees, supervise and control employee work schedules and conditions of employment, and

determine the rate and method of compensation of employees including those of Plaintiff. At all

times, employees could complain to Individual Defendant MICHAEL LOMONACO directly

regarding any of the terms of their employment, and Individual Defendant MICHAEL

LOMONACO would have the authority to effect any changes to the quality and terms of

employees’ employment, including changing their schedule, compensation, or terminating or

hiring such employees. Individual Defendant MICHAEL LOMONACO ensured that employees

worked effectively and that the business was operating efficiently and profitably. Individual

Defendant MICHAEL LOMONACO exercised functional control over the business and financial

operations of Corporate Defendant. Individual Defendant MICHAEL LOMONACO had the

power and authority to supervise and control supervisors of Plaintiff and could reprimand

employees.

       10.      Defendants own and operate two locations at 10 Columbus Circle: Porter House

New York, and Center Bar. These locations are operated as a single enterprise (“Restaurant”).

Both locations are engaged in related activities, share common ownership and/or management (per

Defendants’ website, http://porterhousenyc.com/, Individual Defendant MICHAEL LOMONACO

is the executive chef of Porter House and “chef and partner” of Center Bar), and have a common

business purpose. Employees move interchangeably between the two locations as needed, and

Defendants provide the same terms of employment to employees at both locations.
          Case 1:20-cv-08053-VSB Document 1 Filed 09/29/20 Page 4 of 20




       11.     At all relevant times, the Corporate Defendant was and continues to be an

“enterprise engaged in commerce” within the meaning of the FLSA and New York Labor Law and

the Regulations thereunder.

       12.     At all relevant times, the work performed by Plaintiff, FLSA Collective Plaintiffs

and Class members was directly essential to the business operated by Defendants.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

       13.     Plaintiff brings claims for relief as a collective action pursuant to FLSA Section

16(b), 29 U.S.C. § 216(b), on behalf of all current and former non-exempt employees (including

servers, bussers, food runners, food preparers, dishwashers and cooks, among others) employed

by Defendants on or after the date that is six years before the filing of the Complaint in this case

as defined herein (“FLSA Collective Plaintiffs”).

       14.     At all relevant times, Plaintiff and other FLSA Collective Plaintiffs are and have

been similarly situated, have had substantially similar job requirements and pay provisions, and

are and have been subjected to Defendants’ decisions, policies, plans, programs, practices,

procedures, protocols, routines, and rules, all culminating in a willful failure and refusal to pay

them their proper wages due to time shaving. The claims of Plaintiff stated herein are essentially

the same as those of other FLSA Collective Plaintiffs.

       15.     The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to § 16(b) of the FLSA, 29 U.S.C. 216(b). The FLSA Collective

Plaintiffs are readily ascertainable. For purposes of notice and other purposes related to this action,

their names and addresses are readily available from the Defendants. Notice can be provided to

FLSA Collective Plaintiffs via first class mail to the last address known to Defendants.
         Case 1:20-cv-08053-VSB Document 1 Filed 09/29/20 Page 5 of 20




                      RULE 23 CLASS ALLEGATIONS – NEW YORK

       16.     Plaintiff brings claims for relief as a collective action pursuant to the Federal Rules

of Civil Procedure (“F.R.C.P.”) Rule 23, on behalf of all current and former non-exempt

employees (including servers, bussers, food runners, food preparers, dishwashers and cooks,

among others) employed by Defendants on or after the date that is six years before the filing of the

Complaint in this case as defined herein (“Class” or “Class Members”).

       17.     All said persons, including Plaintiff, are referred to herein as the “Class.” The Class

members are readily ascertainable. The number and identity of the Class members are

determinable from the records of Defendants. The hours assigned and worked, the position held,

and rates of pay for each Class member are also determinable from Defendants’ records. For

purposes of notice and other purposes related to this action, their names and addresses are readily

available from Defendants. Notice can be provided by means permissible under F.R.C.P. 23.

       18.     The proposed Class is so numerous that a joinder of all members is impracticable,

and the disposition of their claims as a class will benefit the parties and the Court. Although the

precise number of such persons is unknown, the facts on which the calculation of that number are

presently within the sole control of Defendants, there is no doubt that there are more than forty

(40) members of the Class.

       19.     Plaintiff’s claims are typical of those claims, which could be alleged by any

member of the Class, and the relief sought is typical of the relief, which would be sought by each

member of the Class in separate actions. All Class members were subject to Defendants’ corporate

practices of (i) failing to pay wages due to time-shaving, (ii) failing to provide wage statements

per requirements of the New York Labor Law, and (iii) failing to properly provide wage notices

to Class members, at date of hiring and annually, per requirements of the New York Labor Law.
          Case 1:20-cv-08053-VSB Document 1 Filed 09/29/20 Page 6 of 20




Defendants’ corporate-wide policies and practices affected all Class members similarly, and

Defendants benefited from the same type of unfair and/or wrongful acts as to each Class member.

Plaintiff and other Class members sustained similar losses, injuries and damages arising from the

same unlawful policies, practices and procedures

       20.     Defendants’ company-wide policies and practices affected all Class Members

similarly, and Defendants benefited from the same type of unfair and/or wrongful acts as to each

Class member. Plaintiff and Class Members sustained similar losses, injuries and damages arising

from the same unlawful policies, practices and procedures.

       21.     Plaintiff is able to fairly and adequately protect the interests of the Class and have

no interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced and

competent in both class action litigation and employment litigation and have previously

represented plaintiffs in wage and hour cases.

       22.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of the wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a large number of similarly situated

persons to prosecute common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because losses, injuries and damages suffered by each of the individual Class members are small

in the sense pertinent to a class action analysis, the expenses and burden of individual litigation

would make it extremely difficult or impossible for the individual Class members to redress the

wrongs done to them. On the other hand, important public interests will be served by addressing

the matter as a class action. The adjudication of individual litigation claims would result in a great
          Case 1:20-cv-08053-VSB Document 1 Filed 09/29/20 Page 7 of 20




expenditure of Court and public resources; however, treating the claims as a class action would

result in a significant saving of these costs. The prosecution of separate actions by individual

members of the Class would create a risk of inconsistent and/or varying adjudications with respect

to the individual members of the Class, establishing incompatible standards of conduct for

Defendants and resulting in the impairment of class members’ rights and the disposition of their

interests through actions to which they were not parties. The issues in this action can be decided

by means of common, class-wide proof. In addition, if appropriate, the Court can, and is

empowered to, fashion methods to efficiently manage this action as a class action.

       23.     Defendants and other employers throughout the state violate the New York Labor

Law. Current employees are often afraid to assert their rights out of fear of direct or indirect

retaliation. Former employees are fearful of bringing claims because doing so can harm their

employment, future employment, and future efforts to secure employment. Class actions provide

class members who are not named in the Complaint a degree of anonymity, which allows for the

vindication of their rights while eliminating or reducing these risks.

       24.     There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:

               a. Whether Defendants employed Plaintiff and the Class members within the

                   meaning of the New York law;

               b. What are and were the policies, practices, programs, procedures, protocols and

                   plans of Defendants regarding the types of work and labor for which Defendants

                   did not pay the Class members properly;

               c. At what common rate, or rates subject to common methods of calculation, was

                   and are Defendants required to pay the Class members for their work;
           Case 1:20-cv-08053-VSB Document 1 Filed 09/29/20 Page 8 of 20




               d. Whether Defendants properly notified Plaintiff and the Class members of their

                  hourly rates and overtime rates;

               e. Whether Defendants paid Plaintiff and Class members the proper wage for all

                  hours worked;

               f. Whether Defendants provided proper wage statements informing Plaintiff and

                  all non-exempt employees of information required to be provided on wage

                  statements under the New York Labor Law; and

               g. Whether Defendants provided proper wage notice, at date of hiring and

                  annually thereafter, to all non-exempt employees per requirements of the New

                  York Labor Law.

                                  STATEMENT OF FACTS

       Wage and Hour Allegations

       25.     Defendants own and operate two locations on the 4th floor of 10 Columbus Circle,

New York, NY 10019: the restaurant Porter House New York, and an accompanying nearby

lounge area denoted Center Bar.

       26.     Plaintiff was employed by Defendants as dishwasher from August 2, 2018 to the

present.

       27.     At all times relevant herein, Plaintiff and others were paid at the applicable NYLL

minimum wage, with a tip credit applied against the wages of tipped employees.

       28.     From the start of his employment with Defendants on or around August 2, 2018,

Plaintiff has typically worked six (6) days a week, with a scheduled shift of 4:30 P.M. to close

(usually 11:00 P.M. to 12:00 A.M.). Plaintiff and others similarly situated regularly worked forty

(40) or more hours per week for Defendants.
          Case 1:20-cv-08053-VSB Document 1 Filed 09/29/20 Page 9 of 20




        29.     Throughout his employment, Plaintiff and others similarly situated are required by

Defendants to come in before their shift for a pre-work meal, and to clock in once their shift starts.

In Plaintiff’s case, he is supposed to come in at 4:00 P.M. for his meal and clock in at 4:30 P.M.

when his shift starts.

        30.     However, on a daily basis Plaintiff is required to start working well before his

scheduled shift begins. Furthermore, approximately twice a week, Plaintiff was required to work

through his meal break and help the waiters set up and prepare the dining area for the dinner shift

and was not given an opportunity to take his meal break. On such occasions, Plaintiff is not paid

for the time he works prior to start of his scheduled shift at 4:30 P.M. As a result, Plaintiff was

time-shaved approximately one (1) hour hours per week due to Defendants policy of having

Plaintiff work through his meal break.

        31.     Based on Plaintiff’s direct observations and conversations with co-workers, it is

Defendants’ policy not to pay their employees for time worked prior to the start of their scheduled

shifts, even when Plaintiff and co-workers were required to help through their meal break. Thus,

Plaintiff and others similarly situated each regularly work hours for Defendants for which they are

not compensated at all, in violation of the NYLL.

        32.     Furthermore, as Plaintiff and others similarly situated regularly work at or over

forty (40) hours per week, these time-shaved hours constitute overtime hours for which Plaintiff

and others similarly situated are not properly compensated, in violation of the FLSA and NYLL.

        33.     Despite regularly working in excess of forty (40) hours per week, Plaintiff and

others similarly situated were not paid properly for all of their overtime hours as required under

the FLSA and NYLL.

        34.     Defendants failed to provide Plaintiff and the Class members with proper wage
         Case 1:20-cv-08053-VSB Document 1 Filed 09/29/20 Page 10 of 20




notices at hiring and annually thereafter. Plaintiff did not receive proper wage notices either upon

being hired or annually since the date of hiring in violation of the New York Labor Law.

       35.     Plaintiff and Class members received wage statements that were not in compliance

with the New York Labor Law. Plaintiff and Class members received fraudulent wage statements

that failed to accurately reflect the number of hours worked and their proper compensation.

       36.     Defendants knowingly and willfully operated their business with a policy of failing

to pay Plaintiff, FLSA Collective Plaintiffs and Class members for all hours worked due to

Defendants illegal time-shaving policies and off-the-clock policies.

       37.     Defendants knowingly and willfully operated their business with a policy of not

providing employees proper wage statements as required under the New York Labor Law.

       38.     Defendants knowingly and willfully operated their business with a policy of not

providing a proper wage notice to Plaintiff and Class members at the beginning of employment

and annually thereafter, in violation of the NYLL.

       39.     Furthermore, these violations are ongoing, as Defendants continue to engage in the

wrongful conduct described herein.

       40.     Plaintiff retained Lee Litigation Group, PLLC to represent Plaintiff, FLSA

Collective Plaintiffs and Class members, in this litigation and have agreed to pay the firm a

reasonable fee for its services.

       Discrimination Allegations

       41.     Plaintiff is clinically diagnosed as suffering from social anxiety disorder, also

known as social phobia. It is characterized by extreme anxiety or fear in many social situations,

and an intense, persistent fear of being watched, judged, humiliated, and/or rejected by others.

Plaintiff has suffered from this illness throughout his adult life.
         Case 1:20-cv-08053-VSB Document 1 Filed 09/29/20 Page 11 of 20




       42.     Although Plaintiff’s mental condition does not interfere with his ability to perform

his work, it does limit multiple major life activities, including almost all social interactions.

Plaintiff also looks and behaves in a manner noticeably different from others as a result of his

condition. He tends to be quieter and less social, speaks in a soft and halting manner, and walks

in a distinctive hunched manner with his head down to avoid interaction with others.

       43.     Throughout his employment with Defendants, Plaintiff has been subject to regular,

shocking harassment over his clinically-diagnosed social anxiety disorder, culminating in physical

violence and threats of worse beatings. When Plaintiff complained to his supervisors, they laughed

and told him to fight on his own time.

       44.     Shortly after beginning his employment with Defendants, some of the employees

of the Restaurant (including chefs and management personnel) began to make fun of these

differences. They made fun of him for being quiet and for his manner of walking, and said that he

walked like an animal. Nearly every day Plaintiff was gifted with a new animal nickname –

“caballo” (horse), “cangrejo” (crab), “sapo” (toad), “araño” (spider), and “pato” (duck) to name a

few.

       45.     In Spanish, “pato” is both the word for “duck” and a vulgar slur for a homosexual.

When Plaintiff was called “pato” by his co-workers, he understood that to mean that they were

calling him homosexual because of his walking gait.

       46.     The harassment escalated over time. Kitchen workers would whisper to themselves

as Plaintiff approached, and physically shove him or laugh in his face just to watch his reaction.

In or around December 2019, one of Plaintiff’s co-workers threatened to beat Plaintiff bad enough

to send him to the hospital.

       47.     The anger, shame, grief, and fear that Plaintiff felt as a result of this treatment led
         Case 1:20-cv-08053-VSB Document 1 Filed 09/29/20 Page 12 of 20




to him bursting into tears at work. After the first such incident, co-workers saw Plaintiff’s red eyes

and called him “crazy.” Other co-workers asked him what kind of drugs he was using. The

harassment drove Plaintiff to tears on several other occasions, which only led to further

harassment.

        48.     Eventually Plaintiff was facing harassment in the form of verbal and physical abuse

at work on a daily or near-daily basis. Every day Plaintiff would struggle with fear and anxiety at

the thought of going to work and dealing with the harassment. Nearly every day he would come

home and cry from the abuse he suffered. Facing such treatment on a daily basis seriously

disrupted Plaintiff’s work and altered his working conditions.

        49.     Plaintiff became extremely depressed and anxious as a result of the harassment he

experienced. The stress and fear led to trouble sleeping, which exacerbated his mental condition.

Over time Plaintiff began to feel suicidal, and repeatedly felt like killing himself rather than

continue to face harassment at the Restaurant.

        50.     Plaintiff complained about the harassment he faced to his managers and supervisors

(including Individual Defendant MICHAEL LOMONACO) on several occasions, but nothing was

ever done about it. After a co-worker threatened to put Plaintiff in the hospital, his manager

laughed and told him to fight outside of work hours.

                                   STATEMENT OF CLAIM

                                             COUNT I

                         FLSA Collective Action against all Defendants

        51.     Plaintiff realleges and reavers Paragraphs 1 through 50 of this Complaint as if fully

set forth herein.

        52.     At all relevant times Plaintiff and the other FLSA Collective Plaintiffs were
         Case 1:20-cv-08053-VSB Document 1 Filed 09/29/20 Page 13 of 20




employees of Defendant COLUMBUS RESTAURANT FUND IV, LLC d/b/a, PORTER HOUSE

NEW YORK within the meaning of the FLSA, and were persons covered by and intended to

benefit from the provisions of the FLSA.

       53.     At all relevant times Defendant COLUMBUS RESTAURANT FUND IV, LLC

d/b/a, PORTER HOUSE NEW YORK was an employer within the meaning of the FLSA.

       54.     At all relevant times Defendant COLUMBUS RESTAURANT FUND IV, LLC

d/b/a, PORTER HOUSE NEW YORK and Defendant MICHAEL LOMONACO were joint

employers of Plaintiff and the other FLSA Collective Plaintiffs.

       55.     At all relevant times, Defendant COLUMBUS RESTAURANT FUND IV, LLC

d/b/a, PORTER HOUSE NEW YORK had gross annual revenues in excess of $500,000.00.

       56.     At all relevant times, the Defendants engaged in a policy and practice of refusing

to compensate Plaintiff and FLSA Collective Plaintiffs for all hours that they worked each week

due to a policy of time-shaving.

       57.     Plaintiff is in possession of certain records concerning the number of hours worked

by Plaintiff and FLSA Collective Plaintiffs and the actual compensation paid to Plaintiff and FLSA

Collective Plaintiffs. Further records concerning these matters should be in the possession and

custody of the Defendants. Plaintiff intends to obtain all records by appropriate discovery

proceedings to be taken promptly in this case and, if necessary, will then seek leave of Court to

amend this Complaint to set forth the precise amount due.

       58.     Defendants failed to properly disclose or apprise Plaintiff and FLSA Collective

Plaintiffs of their rights under the FLSA.

       59.     As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiff and FLSA Collective Plaintiffs are entitled to liquidated (i.e., double) damages pursuant
         Case 1:20-cv-08053-VSB Document 1 Filed 09/29/20 Page 14 of 20




to the FLSA.

        60.     Due to the intentional, willful and unlawful acts of Defendants, Plaintiff and FLSA

Collective Plaintiffs suffered damages in an amount not presently ascertainable of unpaid wages

due to time-shaving, and an equal amount as liquidated damages.

        61.     Plaintiff and FLSA Collective Plaintiffs are entitled to an award of their reasonable

attorneys’ fees and costs pursuant to 29 U.S.C. §216(b).

                                            COUNT II

                           NYLL Class Action against all Defendants

        62.     Plaintiff realleges and reavers Paragraphs 1 through 61 of this Complaint as if fully

set forth herein.

        63.     At all relevant times Plaintiff and the other Class members were employees of

COLUMBUS RESTAURANT FUND IV, LLC d/b/a, PORTER HOUSE NEW YORK within the

meaning of the NYLL, and were persons covered by and intended to benefit from the provisions

of the NYLL.

        64.     At all relevant times Defendant COLUMBUS RESTAURANT FUND IV, LLC

d/b/a, PORTER HOUSE NEW YORK was an employer within the meaning of the NYLL.

        65.     At all relevant times Defendant COLUMBUS RESTAURANT FUND IV, LLC

d/b/a, PORTER HOUSE NEW YORK and Defendant MICHAEL LOMONACO were joint

employers of Plaintiff and the other Class members.

        66.     As alleged herein, Plaintiff and the other Class members regularly worked hours

(including overtime hours) for Defendants for which they were not properly paid, in violation of

the NYLL.

        67.     Defendants also failed to provide Plaintiff and other Class members with accurate
         Case 1:20-cv-08053-VSB Document 1 Filed 09/29/20 Page 15 of 20




wage notices and wage statements, in violation of the NYLL.

        68.     Defendants knew of and/or showed a willful disregard for the provisions of the

NYLL as evidenced by their failure to pay the Class members for all of the regular and overtime

hours they worked, when Defendants knew or should have known such was due.

        69.     As a direct and proximate result of Defendants’ willful disregard of the NYLL,

Plaintiff and the other Class members suffered damages in the form of unpaid regular and overtime

wages due to Defendants policy of time-shaving. Plaintiff and the other Class members seek

judgment in an amount to be determined at trial for these damages as well as an award of statutory

penalties, liquidated damages, interest, attorney’s fees, and costs, as provided for under the NYLL.

                                            COUNT III

                        NYSHRL Discrimination against all Defendants

        70.     Plaintiff realleges and reavers Paragraphs 1 through 69 of this Complaint as if fully

set forth herein.

        71.     At all relevant times, Plaintiff was an employee within the meaning of the the New

York State Human Rights Law (“NYSHRL”).

        72.     At all relevant times, Defendants were and continues to be an employer within the

meaning of the NYSHRL.

        73.     At all relevant times, Defendants had at least four persons in its employ, and

therefore Defendants and its agents and employees were and are required to comply with the

NYSHRL.

        74.     At all relevant times, Plaintiff had a nontransitory mental impairment that

substantially limited one or more major life activities, and/or was regarded as having such an

impairment, and as such had a “disability” within the meaning of the NYSHRL.
         Case 1:20-cv-08053-VSB Document 1 Filed 09/29/20 Page 16 of 20




       75.     Section 296(1)(a) of the NYSHRL prohibits employers from discriminating against

an employee because of disability “in terms, conditions or privileges of employment.”

       76.     Section 296(6) of the NYSHRL provides that it is “an unlawful discriminatory

practice for any person to aid, abet, incite, compel, or coerce the doing of any of the acts forbidden

under this chapter, or to attempt to do so.”

       77.     As alleged herein, Defendants violated the NYSHRL by discriminating against the

terms, conditions, and privileges of Plaintiff’s employment through the creation and maintenance

of a hostile work environment.

       78.     This hostile work environment was created and fostered through pervasive and

regular harassment in the form of comments and behavior directed towards Plaintiff.

       79.     The hostile work environment was sufficiently severe and pervasive to

unreasonably interfere with Plaintiff’s employment and/or create an intimidating, hostile, and

offensive work environment for Plaintiff.

       80.     Defendant was on notice of the conduct constituting the hostile work environment

and took no action to resolve it. Specifically, Plaintiff complained to his supervisors and managers

on several occasions about the abuse he was subject to, but management took no steps to stop it.

Indeed, the chefs and supervisors at the Restaurant happily participated in the conduct.

Defendants’ failure to address the hostile work environment constituted a violation of Section

296(1)(a) of the NYSHRL.

       81.     Individual Defendant MICHAEL LOMONACO was involved in the promotion,

demotion, hiring, and firing of Plaintiff and other employees, and was aware of Plaintiff’s

complaints and took no action upon them, in violation of Section 296(6) of the NYSHRL.

       82.     Defendants’ conduct was intentional, malicious and in reckless disregard of
         Case 1:20-cv-08053-VSB Document 1 Filed 09/29/20 Page 17 of 20




Plaintiff’s protected rights under the New York Executive Law § 296.

        83.     As a result of Defendants’ discrimination against the Plaintiff, Plaintiff sustained

injuries, including economic damages, past and future emotional distress and the costs of bringing

this action.

        84.     Due to Defendants’ violation under the NYSHRL, based on discrimination on the

basis of disability, Plaintiff is entitled to recover from Defendants: (1) an injunction ordering

Defendants to cease its discriminatory practices as described herein, (2) back pay, (3) front pay,

(4) compensatory damages, (5) punitive damages, and (6) attorneys fees and costs.

                                               COUNT IV

                        NYCHRL Discrimination against all Defendants

        85.     Plaintiff realleges and reavers Paragraphs 1 through 84 of this Complaint as if fully

set forth herein.

        86.     At all relevant times, Plaintiff was an employee within the meaning of the New

York City Human Rights Law (“NYCHRL”).

        87.     Defendants have and have had at all relevant times herein, at least four (4) persons

in their employ and are therefore covered employers under the NYCHRL.

        88.     At all relevant times, Plaintiff had a mental or psychological impairment, and as

such had a “disability” within the meaning of the NYCHRL.

        89.     Section 8-107(1)(a)(3) of the NYCHRL prohibits employers from discriminating

against an employee because of an actual or perceived disability “in terms, conditions or privileges

of employment.”

        90.     Section 8-107(6) of the NYCHRL provides that it is “an unlawful discriminatory

practice for any person to aid, abet, incite, compel, or coerce the doing of any of the acts forbidden

under this chapter, or to attempt to do so.”
           Case 1:20-cv-08053-VSB Document 1 Filed 09/29/20 Page 18 of 20




          91.   As alleged herein, Defendants violated the NYCHRL by discriminating against the

terms, conditions, and privileges of Plaintiff’s employment through the creation and maintenance

of a hostile work environment.

          92.   This hostile work environment was created and fostered through pervasive and

regular harassment in the form of comments and behavior directed towards Plaintiff.

          93.   The hostile work environment was sufficiently severe and pervasive to

unreasonably interfere with Plaintiff’s employment and/or create an intimidating, hostile, and

offensive work environment for Plaintiff.

          94.   Defendants were on notice of the conduct constituting the hostile work environment

and took no action to resolve it. Specifically, Plaintiff complained to his supervisors and managers

on several occasions about the abuse he was subject to, but management took no steps to stop it.

Indeed, the chefs and supervisors at the Restaurant happily participated in the conduct.

Defendants’ failure to address the hostile work environment constituted a violation of Section 8-

107(1)(a)(3) of the NYCHRL.

          95.   Individual Defendant MICHAEL LOMONACO was involved in the promotion,

demotion, hiring, and firing of Plaintiff and other employees, and was aware of Plaintiff’s

complaints and took no action upon them, in violation of Section 8-107(6) of the NYCHRL.

          96.   The discrimination described herein occurred with malice and reckless disregard of

Plaintiff’s rights.

          97.   As a result of Defendants’ unlawful practices, Plaintiff sustained injury, including

economic damages, past and future physical and emotional distress and the costs of bringing this

action.

          98.   Due to Defendants’ violations under the NYCHRL, as amended, based on
          Case 1:20-cv-08053-VSB Document 1 Filed 09/29/20 Page 19 of 20




discrimination on the basis of disability, Plaintiff is entitled to recover from Defendants: (1) an

injunction ordering Defendants to cease its discriminatory practices as described herein, (2) back

pay, (3) front pay, (4) compensatory damages, (5) punitive damages, and (6) attorneys fees and

costs.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests that the Court assume jurisdiction herein and

thereafter grant the following relief:

         a. A declaratory judgment that the practices complained of herein are unlawful under the

            FLSA and the NYLL, the NYSHRL, and the NYCHRL;

         b. An injunction against Defendants and their officers, agents, successors, employees,

            representatives and any and all persons acting in concert with them as provided by law,

            from engaging in each of the unlawful practices, policies and patterns set forth herein;

         c. An award of unpaid compensation due under the FLSA and NYLL due to Defendants’

            policy of time-shaving;

         d. An award of statutory penalties as a result of Defendants’ failure to comply with the

            NYLL wage notice and wage statement requirements;

         e. An award of liquidated and/or punitive damages as a result of Defendants’ willful

            failure to pay compensation for all hours of work, pursuant to 29 U.S.C. § 216;

         f. An award of liquidated and/or punitive damages as a result of Defendants’ willful

            failure to pay compensation for all hours of work, pursuant to the NYLL;

         g. An award of back pay and compensatory damages due under the NYSHRL and the

            NYCHRL;

         h. An award of punitive damages due under the NYSHRL and NYCHRL;
         Case 1:20-cv-08053-VSB Document 1 Filed 09/29/20 Page 20 of 20




        i. An award of prejudgment and post judgment interest, costs and expenses of this action

            together with reasonable attorneys’ and expert fees and statutory penalties;

        j. Designation of Plaintiff as Representative of the FLSA Collective Plaintiffs;

        k. Designation of this action as a class action pursuant to F.R.C.P. 23;

        l. Designation of Plaintiff as Representative of Class; and

        m. Such other and further relief as this Court deems just and proper

                                           JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury on all issues so triable as of right by jury.


Dated: September 29, 2020
       New York, New York
                                                       LEE LITIGATION GROUP, PLLC

                                                 By:        /s/ C.K. Lee          .
                                                       C.K. Lee, Esq. (CL 4086)
                                                       Anne Seelig, Esq. (AS 3976)
                                                       148 West 24th Street, 8th Floor
                                                       New York, NY 10011
                                                       (212) 465-1180
                                                       Attorneys for Plaintiff, FLSA Collective
                                                       Plaintiff, and the Class
